IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

COLLINS V. POWERS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D13-6206

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 24, 2014.

Amended Petition Seeking Belated Appeal -- Original Jurisdiction.

Collins V. Powers, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The amended petition seeking belated appeal is denied on the merits.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.